DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/20 has been entered.

Receipt is acknowledged of Amendments, Remarks and an IDS filed on 12/04/20. Claims 1, 8-9, 11-12, 14-15, 17, 20-21, 25, 28-29, 37-39, 44, 48-49, 51-52, 60-61 and 64-65 have been amended, claims 7, 10, 13, 19, 24, 27, 36, 41-42, 47, 50, and 59 have been canceled and no new claims have been added. Claims 17-18, 20-23, 25-26, 28-35, 37-40, 43-46, 48-49, 51-58, and 60-65 are withdrawn. Accordingly, claims 1, 3-6, 8-9, 11-12, 14-16-18, 20-23, 25-26, 28-35, 37-40, 43-46, 48-49, 51-58, 60-65 are pending and claims 1, 3-6, 8-9, 11-12, 14-16 remain under examination. 
 
Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/20 was filed after the mailing date of the Final Office action on 06/04/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Katherine Edman on 02/12/21.

The application has been amended as follows: 
All withdrawn claims are rejoined. 
In claim 17, last line the recitation “{support: claim 19, 24, 27, 36.” is deleted. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach a coated herbicide powder wherein the herbicide is fluroxypyr-meptyl with a degree of crystallinity of at least 80%, and the coating is a mixture of polyvinyl alcohol at from about 1 g/Kg to about 100 g/Kg and lignosulfonate from about 10 g/Kg to about 600 g/Kg and wherein the coated herbicide does not contain sulfoxaflor or chlorpyrifos. 
The prior art of record while teaching some of the disclosed limitations, do not render the claimed coated powders obvious. For example, Dave US 20130109569 teach microcapsules comprising a lignosulfonate salt, polyvinyl alcohol and an herbicide including fluroxypyr-meptyl, however teaches away from crystallinity of the herbicide. Furthermore, Dave teach a mixture of polyvinyl alcohol, a lignosulfonate salt and the herbicide and not a coating mixture of polyvinyl alcohol and a lignosulfonate salt on the herbicide powder particle. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 3-6, 8-9, 11-12, 14-16-18, 20-23, 25-26, 28-35, 37-40, 43-46, 48-49, 51-58, 60-65 are allowed. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                         /Mina Haghighatian/           


Mina Haghighatian
Primary Examiner
Art Unit 1616